Ryland, J.,
delivered the opinion of the court.
The only question in this case arises on the statute of limitations, pleaded by the defendant in the court below, and the second replication to said plea.
This point involves the construction of the words “beyond seas,” in the statute of limitations, passed in February, 1826. This very point was decided by this court in the case of Marvin adm’r of Bates vs. Bates, at Jefferson City, in July, 1850. See 13 Missouri Rep., p. 217. In this last case, the cases of Shreve vs. Whittlesey adm’r of Whittlesey, 7 Mo. Rep. 473, and Bedford vs. Bedford, 8 Mo. Reports, 223, were overruled.
We are satisfied with the view this court took of the statute of 1825, in|the case of Marvin vs. Bates; and therefore we are of the opinion that the judgment oí the court below ought to have been arrested.
The replication is no sufficient answer to the defendant’s fifth plea. The term or the words “ beyond seas” in that statute, to our minds, clearly mean “without the United States.”
The judgment of the circuit court must be reversed and the cause remanded for further proceedings in accordance with this opinion, and of the opinion .of this court in the case of Marvin adm’r vs. Bates, 13 Mo. Rep. 217.